UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                    -X


 UNITED STATES OF AMERICA,                                     CONSENT TO PROCEED BY
                                                               VmEO OR TELE CONFERENCE
                        -against-


                                                               7:21-mj-05139
Charles Mendoza
                        Defendant(s).
                                                    -X



Defendant Charles Mendoza hereby voluntarily consents to participate in the following
proceeding via ^ videoconferencing or ^ teleconferencing:


D Initial Appearance Before a Judicial Officer

D Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
          Indictment Form)

D Guilty Plea/Change of Plea Hearing

          Bail/Detention Hearing

Q Conference Before a Judicial Officer" Assignment of Counsel




Defendant's Signature                              Q£^danl£sj5fouiTseTs Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)


Print Defendant's Name                             Print Counsel's Name


                                                                   ^••"f^'

Th4 propeeding was conducted by reliable video or tel9phon^ con^efericing technology.
                                                    /    i...--y



  ; I "

                                                  4J,Sj?strict JudgeTU.S. Magistrate judge
